[Cite as State v. Rider, 2021-Ohio-1070.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio                                     Court of Appeals No. OT-19-030

        Appellee                                  Trial Court No. 18 CR 121

v.

Steven Rider, Jr.                                 DECISION AND JUDGMENT

        Appellant                                 Decided: March 31, 2021

                                            *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Blake W. Skilliter, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Steven Rider, Jr., appeals the May 17, 2019 judgment

of the Ottawa County Court of Common Pleas which, following his guilty pleas to

attempted burglary and burglary charges, sentenced him to a total of nine years of

imprisonment. Because we find no error, we affirm.
       {¶ 2} On May 17, 2018, a 43-count indictment was filed charging appellant with

multiple theft, burglary, and robbery charges stemming from a series of break-ins over

the weekend of March 25 to 27, 2018. On August 8, 2018, appellant entered not guilty

pleas to all the charges.

       {¶ 3} Thereafter, on March 13, 2019, appellant withdrew his not guilty pleas and

entered pleas of guilty to two counts of attempted burglary, third-degree felonies, and one

count of burglary, a second-degree felony. In exchange for his pleas, the state agreed to

dismiss the remaining counts.

       {¶ 4} On May 17, 2019, appellant was sentenced to 24-month prison terms for the

attempted burglary charges, to be served concurrently but consecutively to a seven-year

imprisonment term for burglary. This appeal followed with appellant raising the

following assignment of error:

              1. The trial court committed reversible error by accepting guilty

       pleas of Steven Rider, Jr. (“Appellant”) in violation of Crim.R. 11(C)(2)(b)

       insofar as the trial court did not orally inform Appellant during the plea

       colloquy that the trial court could immediately proceed with judgment and

       sentence.

       {¶ 5} In his sole assignment of error, appellant complains that his plea was invalid

because the trial court violated Crim.R. 11(C) by failing to inform him that the court

could immediately proceed with sentencing.




2.
       {¶ 6} We note that before accepting a guilty plea, Crim.R. 11(C)(2) demands that

the trial court inform a defendant of various rights he is waiving by entering the plea.

The rule provides, in relevant part:

              (2) In felony cases the court * * * shall not accept a plea of guilty

       * * * without first addressing the defendant personally and doing all of the

       following:

              ***

              (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty * * * and that the court, upon

       acceptance of the plea, may proceed with judgment and sentence.

       {¶ 7} It is clear from the record that the court did not comply with Crim.R. 11.

However, this court has held that “‘[w]here a trial court does not proceed immediately to

sentencing upon accepting a guilty plea, the defendant is not prejudiced by the court’s

failure to warn that it could have done so.’ (Emphasis in original.)” State v. Tunison, 6th

Dist. Wood No. WD-13-046, 2014-Ohio-2692, ¶ 15, quoting State v. Boyd, 8th Dist.

Cuyahoga No. 98342, 2013-Ohio-30, ¶ 13. See also State v. Johnson, 11th Dist. Lake

No. 2002-L-024, 2004-Ohio-331, ¶ 20.

       {¶ 8} In the present case, the court accepted appellant’s pleas on March 13, 2019,

and he was sentenced on May 17, 2019. Thus, appellant has not demonstrated prejudice

from the court’s error. Appellant’s assignment of error is not well-taken.




3.
       {¶ 9} On consideration whereof, we find that appellant was not prejudiced or

prevented from having a fair proceeding and the judgment of the Ottawa County Court of

Common Pleas is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs

of this appeal.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Myron C. Duhart, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




4.